Title: To Thomas Jefferson from Jacques Tanesse, 8 July 1804
From: Tanesse, Jacques
To: Jefferson, Thomas


               
                  
                     Sir
                  
                  Philadelphia the 8 of July 1804
               
               The protection, which you deign to Bestow on the Arts, emboldens me to address the Present Letter to you, and to solicit from you the favor mentionned therein.
               I was born at Louisianna, and for a Number of years; I have resided in the West indies; after Labours as long as they were assiduous, the french Government Granted me the Commission of surveyor General of the Western part of St. Domingo; Now become an American Citizen, I desire to return to my Country; where I would have every favorable prospect of following the Duties of My station. Under this pleasing hope, Sir, I solicit You, with some Degree of Confidence, to Grant me the Commission of surveyor General for New-Orleans.
               This favor, Sir, by increasing my zeal for the Service of my new Country and for the Government (as free as it is generous) under which I act, will penetrate me, Sir, with lasting gratitude towards you.
               Please, Sir, to accept my assurance thereof, as Also that of the profound respect, with which I have the honor, to be—.
               Sir Your most obedient & humble Servant.
               
                  
                     Tanesse
                  
               
               
                  No. 215 in south fifth street Philadelphia.
                  I have the honor to enclose a copy of my commission
               
             